LAW OFFICE OF ADAM G. SINGER, PLLC
ONE GRAND CENTRAL PLACE
60 E. 42ND STREET, SUITE 4600
New York, NY 10165

SENDER DIRECT DIAL
ADAM G. SINGER (212) 842 — 2428
EMAIL USDC SDNY FACSIMILE

ASINGER@ADAMSINGERLAW.COM

DOCUMENT
ELECTRONICALLY FILED

(212) 658 — 9682

DOC #:
DATE FILED: _ 2/27/2020

 

VIA ECF

Honorable Lewis J. Liman

U.S. District Court

Southern District of New York
500 Pearl Street, Courtroom 15C
New York, NY 10007

Re: Kozlowski v. Experian Information Solutions, Inc.; 19-cv-11640-LJL

Letter motion by Plaintiff to adjourn initial conference (on consent)

Dear Judge Liman:

This firm represents Plaintiff Karen Kozlowski in the above-referenced action
(“Action”). Due to a scheduling conflict, Plaintiff respectfully requests an adjournment of the
Rule 16(b) initial conference in the Action, currently scheduled for 3:00 p.m. on March 11,
2020. Counsel for Defendant consents to Plaintiff's request for an adjournment, and this is the
first such request by any party.

After conferring with counsel for Defendant, Plaintiff suggests March 16-19 and March
24 as possible dates for a rescheduled initial conference if such dates are convenient for Your

Honor.

Thank you for your consideration.

The Initial Pretrial Conference is rescheduled Respectfully submitted,
for March 16, 2020 at 3:00 p.m. f/ pL
J 2) ln
SO ORDERED. 2/27/2020. i Am XL A r
Adam G. Singer

SM.

LEWIS, LIMAN
United States District Judge

ROCKLAND
75 MONTEBELLO ROAD
SUFFERN, NY 10901

www.adamsingerlaw.com

WESTCHESTER
445 HAMILTON AVENUE, SUITE 1102
WHITE PLAINS, NY 10601
